Citation Nr: 1609548	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  03-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for essential hypertension.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Evaluation of left ear hearing loss, currently rated as noncompensable.

6.  Evaluation of otitis media, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from May 1974 to October 1982.  He had additional active duty for training (ACDUTRA) and inactive duty for training with the Alaska Air National Guard from May 1983 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in Anchorage, Alaska (Anchorage RO) and Des Moines, Iowa (Des Moines RO).  In a March 2002 rating decision, the Anchorage RO, in pertinent part, determined that no new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Subsequently, in a May 2002 rating decision, the Anchorage RO granted service connection for otitis media with left ear hearing loss, assigning a noncompensable disability rating, effective March 21, 2001.  A July 2002 statement was received from the Veteran, which the Board construes as a notice of disagreement with the initial disability rating assigned for the left ear disabilities and with the issue of whether new and material evidence had been received to reopen the Veteran's claim for right ear hearing loss.  

In a January 2003 rating decision, the Des Moines RO determined that no new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection for essential hypertension.  

In October 2005, the Veteran testified before a Veterans Law Judge at the Phoenix RO (Travel Board hearing); a copy of the transcript is in the record.  On January 13, 2016, the Board notified the Veteran via correspondence that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was given the option to appear at another Board hearing, or to have the Board consider the case without a hearing.  The Veteran did not respond within the 30 day period set forth in the correspondence.  Accordingly, the Board proceeds to review the case without a new hearing.

With respect to the hypertension claim, additional treatment records have been associated with the file since the date of the last RO adjudication in February 2008.  These treatment records show only the existence of a current disability, which was established prior to the February 2008 adjudication.  Accordingly, they are cumulative of the evidence already of record, and the Board may proceed with adjudication on the merits for the hypertension claim.

In July 2006, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based upon individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the RO denied entitlement to a TDIU in July 2010.  The record at that time showed the Veteran was terminated from his employment.  The Veteran did not appeal the July 2010 decision.  Since that time, the Veteran found other employment and appears to have remained employed.  Accordingly, the record does not raise a claim of TDIU.

The Board acknowledges that the issues of entitlement to service connection for a lower back disorder and evaluation of residual scar, burn injury, right elbow and forearm, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of service connection for right ear hearing loss and of the evaluation of left ear otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the claim of service connection for right ear hearing loss on the basis that there was no current disability.  The Veteran did not timely appeal this decision nor submit new and material evidence within the one-year appeal period.

2.  Evidence received since the August 1993 decision, i.e., July 2010 VA examination, relates to a previously unestablished fact necessary to substantiate the claim.

3.  In an August 2001 rating decision, the RO denied the claim of service connection for hypertension on the basis that there was no in-service treatment and no link between the current disability and service.  The Veteran did not timely appeal this decision nor submit new and material evidence within the one-year appeal period.

4.  Evidence received since the August 2001 decision, i.e., an October 2002 VA treatment record, relates to a previously unestablished fact necessary to substantiate the claim.

5.  Hypertension was not manifest during service or within the one-year presumptive period following service.  Hypertension is not attributable to service.  

6.  Left ear hearing loss has been no worse than Level I in severity.


CONCLUSIONS OF LAW


1.  The August 1993 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1992); 38 C.F.R. §§ 3.156(b), 20.1103 (1993). 

2.  Evidence received since the August 1993 decision is new and material and the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2001 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1992); 38 C.F.R. §§ 3.156(b), 20.1103 (2001). 

4.  Evidence received since the August 2001 decision is new and material and the claims of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Hypertension was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2001, June 2003, March 2007, May 2007, and July 2008.  The claim of service connection for hypertension was last adjudicated in February 2008.  The claim of an increased evaluation for left ear hearing loss was last adjudicated in July 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  In July 2010, VA afforded the Veteran an examination with respect to the severity of his left ear hearing loss.  The VA examiner considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The examination report provided information sufficient to rate the severity of the disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Pursuant to the July 2006 Board remand, the AOJ provided additional VCAA notice to the Veteran and obtained treatment records from the Anchorage, Alaska VA Medical Center (VAMC) for the period from October 1982 to October 2002.  The AOJ also associated with the record additional treatment records from the Des Moines, Iowa, and Phoenix, Arizona, VAMCs.  The AOJ attempted to verify the Veteran's period of National Guard service and obtain treatment records from such service.  Upon a negative reply from the Personnel Information Exchange Service (PIES), the AOJ contacted the Veteran to request any records the Veteran may have.  The Veteran responded that he only attended one meeting and did not go to sick call while in the National Guard.  In light of this response, the Board concludes that no such records exist.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for hypertension.  The Board finds that a comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence establishing that an event, injury, or disease occurred in service or within the one year period following service.  Additionally, there is no credible indication that that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Board notes that the RO appears not to have reopened the claim of service connection for hypertension in its January 2003 rating decision and its February 2008 Supplemental Statement of the Case.  As discussed further below, the Board reopens the claim.  Generally, remand would be required after reopening in order to afford the Veteran due process.  In this case, however, the Board finds remand is not necessary.  In the October 2005 hearing, the Veteran's claim was addressed as one of service connection for hypertension, rather than an issue of whether new and material evidence was received to reopen the service connection claim.  The January 2003 rating decision actually adjudicates the claim on the merits, despite its conclusion that there is no new and material evidence.  The same applies to the August 2003 Statement of the Case.  Accordingly, there is no prejudice to the Veteran by the Board's adjudication of the issue of service connection for hypertension on the merits, after reopening the claim.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Finality Law and Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

a. Right ear hearing loss.

In an August 1993 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 1993 rating decision, the RO considered service medical records from May 1974 to October 1992; VA examinations of March, July, and August 1993; a VA Form 21-4138, Statement in Support of Claim, dated October 9, 1992; treatment reports from the VA Outpatient Clinic, Anchorage for July to August 1992; private medical records from Dr. D. for the period December 31, 1988 to January 9, 1989 and an advisory medical opinion of August 18, 1993.  The RO denied the claim on the basis that service medical records showed no diagnosis or treatment for right ear hearing loss.  In essence, at the time of the August 1993 denial, there was no evidence of in-service right ear hearing loss, no evidence of current right ear hearing loss, and no evidence of a nexus to service.

Since the August 1993 rating decision, the Veteran has undergone a July 2010 VA examination which shows some degree of right ear hearing loss.  This evidence goes to cure a prior evidentiary defect, e.g., a current disability, which was not previously substantiated in the August 1993 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a right ear hearing loss disability is warranted.

b. Hypertension.

In an August 1995 rating decision, the RO denied service connection for sustained essential hypertension.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. In October 2000, the RO again denied service connection for essential hypertension.  The Veteran appealed the decision, and then later withdrew his appeal in August 2001.  The RO issued an August 2001 rating decision denying the claim upon withdrawal of the appeal.  In December 2001, the Veteran submitted medical evidence showing continued treatment for hypertension.  In July 2002, the Veteran submitted his application to reopen his claim of service connection for hypertension, upon which this appeal is based.  

The Veteran did not appeal the August 2001 rating decision.  The Board finds the evidence that the Veteran submitted on December 2001 to be cumulative of evidence already of record that showed the Veteran had a diagnosis of hypertension and was being treated with medication.  38 C.F.R. § 3.156(b).  Accordingly, the August 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 2001 rating decision, service treatment records, VA treatment records, and lay statements were of record.  The RO found no evidence of high blood pressure in service or within one year of separation from service.  The RO further found that the first recorded instance of hypertension was in 1992 as evidenced by treatment records from the VA Medical Center in Anchorage, Alaska.  Records received from the Veteran in June 2000 noted treatment for high blood pressure in 1999.  The RO found no new and material evidence was submitted sufficient to reopen the claim.  In essence, while there was a current disability found, there was no in-service disability found, and no link of the current disability to service.

Since the August 2001 rating decision, an October 2002 VA treatment record was associated with the record.  The record notes a history of hypertension for more than 20 years, in other words, since 1982.  The Board presumes the credibility of this evidence when determining whether it is new and material.  Justus, 3 Vet. App. at 512-513.  As the Veteran was discharged in 1982, this evidence indicates a possible link to service.  Thus, it goes to cure a prior evidentiary defect, e.g., a nexus, which was not previously substantiated in the August 2001 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for hypertension is warranted.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection Analysis

The Veteran claims entitlement to service connection for hypertension.  Specifically, he asserts that he had elevated blood pressure readings in service and that his work with chemicals, including "MEK," caused his current hypertension.

Entrance medical history noted a positive entry for history of high or low blood pressure, which a further note states was incorrect.  Blood pressure readings noted on the entrance examination were 156/84, 158/80, and 144/86.  Treatment records note no assessment of hypertension and blood pressure readings were all within normal limits.  The highest reading noted during service (other than on the entrance examination) was on a routine physical exam performed in January 1979, which noted blood pressure to be 132/84.  In September 1976, blood pressure was 180/68 and 122/70.  In February 1978, blood pressure was 120/80.  In April 1978, blood pressure was 126/78 and 122/74.  Separation medical history noted no history or complaints of high blood pressure.  In March 1982, blood pressure was 120/62.  The separation physical examination noted blood pressure to be 118/72.  

Post-service, a VA exam of March 1983 was silent as to history or complaints of high blood pressure.  The examination noted blood pressure to be 140/80.  In February 1991, blood pressure was 148/82 and 158/82.  In February 1992, it was noted that blood pressure was increased in the past.  The first recorded instance of hypertension (diastolic readings at 90 or more) was in May 1992, when blood pressure was 159/90.  In August 1992, borderline hypertension was noted.  In July 1999, the Veteran was diagnosed with hypertension and prescribed medication for the condition.  October 2002 VA medical records note a history of hypertension for more than 20 years.

Based on a review of the record, the Board finds that service connection for hypertension is not warranted.  In that regard, hypertension or its manifestations were not noted in service.  Specifically, diastolic blood pressure was predominantly less than 90mm., and systolic blood pressure was predominantly less than 160mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Apart from the Veteran's lay statements, there is no indication in the service medical records that the Veteran was diagnosed with, or treated for, hypertension in service.  Post-service medical records generally show no treatment for high blood pressure until 1992.  

The October 2002 VA medical record notes a more than twenty year history of hypertension.  The Board finds this notation not to be credible.  The notation is apparently based upon the Veteran's own report.  It contradicts the separation examination blood pressure readings, the March 1983 VA examination blood pressure readings, and readings in 1991.  It is conclusory without much examination and it was made many years after the alleged onset of the hypertension.  Accordingly, the Board disregards the statement.  With respect to the February 1992 notation that blood pressure was increased in the past, the Board interprets the statement as relating to the history of the course of treatment with the then-current provider, which began in 1991.

The Veteran asserts that he is entitled to service connection for hypertension because he had elevated blood pressure or hypertension while in service.  The Board acknowledges that the Veteran is competent to report symptoms of a disease.  However, the Board may address the credibility and probative value of the lay evidence.  In this case, the Board finds the Veteran's statements are not credible.  In the first instance, the service treatment records discussed above contradict the Veteran's account of elevated blood pressures.  Secondly, in a February 1991 treatment note, the Veteran denied a personal history of elevated blood pressure, as opposed to a family history of hypertension, which is noted in the record.

With respect to the Veteran's statement that MEK or other chemicals caused his hypertension, the statements are not competent evidence.  Such an assertion requires the proponent have specialized education, training, or experience.  The Board finds this is the type of matter than is beyond observation and description by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, there is no indication that the Veteran is reporting a contemporaneous medical diagnosis, or the opinion of an expert.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, the preponderance of the credible evidence shows that the Veteran did not have manifestations of hypertension in service or within one year of separation from service.   Hypertension was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.



Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Evaluation of Left Ear Hearing Loss

The Veteran's bilateral hearing loss disability is currently evaluated as noncompensable under Diagnostic Code 6100.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (f).

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A February 2002 VA audiological examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
10
20
50
45
31

Speech discrimination testing revealed a speech recognition ability of 100 percent in the left ear.

Applying the results of the February 2002 VA examination to Table VI yields a finding of Level I hearing loss in the left ear.  As noted above, the right ear is assigned a Level I.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

A May 2002 VA audiological examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
10
20
50
45
31

Speech discrimination testing revealed a 100 percent speech recognition ability in the left ear.

Applying the results of the May 2002 VA examination to Table VI yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

A December 2003 audiology note indicates the diagnosis of sensorineural hearing loss, but does not set forth the specific threshold measurements.

A November 2004 VA audiological examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
10
20
50
40
30

Speech discrimination testing revealed a 96 percent speech recognition ability in the left ear.  Applying the results of the November 2004 VA examination to Table VI yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The July 2010 VA audiological examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
20
40
65
70
48.75

Speech discrimination testing revealed a 92 percent speech recognition ability in the left ear.  With regard to the impact of the Veteran's hearing loss on occupational functioning and daily activities, the examiner reported significant effects resulting in hearing difficulty. 

Applying the results of the July 2010 VA examination to Table VI yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The audiometric studies support only a noncompensable evaluation for hearing loss.  The Board has considered the Veteran's claim that he is entitled to a higher disability evaluation and finds that it is outweighed by the audiology test results.  The Board notes that, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  Accordingly, the preponderance of the evidence is against the claim for a higher evaluation.

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given as to whether referral for an extra-schedular evaluation is warranted.  The Board finds that it is not warranted because the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no verified state-licensed audiologist has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, the preponderance of the probative evidence indicates that the industrial impairment from the disability would not be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).





ORDER

The application to reopen the Veteran's claim of service connection for right ear hearing loss is granted.

The application to reopen the Veteran's claim of service connection for hypertension is granted.

Service connection for hypertension is denied.

A compensable evaluation for left ear hearing loss is denied.


REMAND

Since the last adjudication by the AOJ (July 2010 for the otitis media claim and February 2008 for the right ear hearing loss claim), and prior to certification to the Board, additional evidence was received that is pertinent to the Veteran's claim.  Specifically, in July 2010, a VA examination was performed that shows some degree of right ear hearing loss.  Additionally, VA treatment records were associated with the file since July 2010 that reflect the condition of the Veteran's ear canal relevant to the evaluation of otitis media.  Given that the Veteran has not waived his right to have the AOJ review the new evidence in the first instance, remand is necessary.  38 C.F.R. § 19.37 (a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues of service connection for right ear hearing loss and the evaluation of otitis media and issue a Supplemental Statement of the Case.  

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


